Exhibit 24(b)(8.135) EIGHTH AMENDMENT TO SELLING AND SERVICES AGREEMENT This Eighth Amendment to Selling and Services Agreement (“Amendment”) is entered into effective September 1, 2015, by and among Legg Mason Investor Services, LLC (the “Distributor”), Voya Retirement Insurance and Annuity Company (“VRIAC”), Voya Institutional Plan Services, LLC (“Voya Institutional”) and Voya Financial Partners, LLC (“Voya Financial”, VRIAC and Voya Institutional are collectively referred to herein as “Voya”).
